DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    78
    347
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/22/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Election of Species
Applicant's response to election of species, with the recited species, inthe reply filed on 09/14/2022, is acknowledged. Based on the elected species, the independent claim can be constructed as follows:
A method of treating a patient suffering from a disease, which can be treated with PTH, comprising a step of administering an effective amount of a PTH conjugate, in which a PTH moiety is reversibly conjugated to a polymeric moiety or fatty acid-based moiety, or a pharmaceutically acceptable salt thereof or a pharmaceutical composition comprising said PTH conjugate or pharmaceutically acceptable salt thereof to the patient
    PNG
    media_image2.png
    114
    527
    media_image2.png
    Greyscale
, L2 is 
    PNG
    media_image3.png
    115
    174
    media_image3.png
    Greyscale
, L1 is 
    PNG
    media_image4.png
    97
    247
    media_image4.png
    Greyscale
 and D is SEQ ID NO:51. 
The above species reads claims 1-16, 18-20, 22-23, 25, 27 and 29, and so, these claims are examined, in light of elected species, on merits in this office action. Claims 21, 24, 26 28 and 30 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-16, 18-20, 22-23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Winer et al (J.Clin.Endocrinol.Metab., 2003, 88, 4214-4220) in view of Marx et al (Biochem.Biophys.Res.Comm., 2000, 267, 213-220), Cleemann et al (WO 2009/095479 A2; see applicants filed IDS dated 06/22/2022) or Sprogoe et al (WO 2017/148883 A1; see applicants filed IDS dated 06/22/2022).     
Claims are examined with respect to the elected species. 
For claim 1:
Winer et al teach a method of treating hypoparathyroidism by administering human PTH 1-34 and conclude that its effectiveness is better than known calcitriol [see abstract]. Winer et al further teach the dosage of 37+2.6 micrograms (0.5 micrograms/kg.dose) administered in their studies [see section Dose of PTH or calcitriol in page 4216].
The differences between Winer et al instant claim are as follows:
(i) Winer et al does not disclose the sequence of PTH 1-34;
(ii) Winer et al does not disclose applicants PTH(1-34) in the form of a conjugate, specifically in the form of applicants elected formula (Ia), and the properties associated with the conjugate; 
(iii) Winer et al silent on applicants recited starting dose range.
With regard to (i) of above, though the acronym PTH(1-34) is well known in the art as sequence of PTH from 1 to 34 amino acids, but Marx et al disclose the sequence of human PTH(1-34) [see Fig.3], which is identical to applicants elected SEQ ID NO:51.
With regard to (ii) of above, Cleemann et al teach a prodrug comprises a drug linker conjugate D-L, wherein D is a peptide or protein, selected from parathyroid hormone [see claim 16-18], and L is represented by the formula (Ib):

    PNG
    media_image5.png
    105
    246
    media_image5.png
    Greyscale
 wherein R3aa is H, R1 and R1a are methyl groups, L2 is SR9, wherein R9 is C1-50 alkyl, and Z is linear or branched poly(ethylene glycol) with a molecular weight from 2,000 Da to 150,000 Da [see claims 12-18, 24 and 27]. Cleemann et al further teach that L2 is attached to Z via a terminal group selected from 
    PNG
    media_image6.png
    83
    93
    media_image6.png
    Greyscale
[see claim 10]. 
The above reads applicants elected species, specifically applicants formula Ia with x = 1. 
Cleemann et al further teach the method of treating one or more conditions by administering their prodrug conjugates [see claim 36]. The condition is interpreted as the condition associated with the drug. For example, if the drug is PTH(1-34), then it is useful to treat hypoparathyroidism etc. 
Cleemann et al further teach that in their drug linker conjugate, the linker is covalently attached via a cleavable bond to a biologically active moiety (representing the drug after release), and where the linker is further covalently attached via a permanent bond to a carrier directly or via a spacer to form the carrier-linker prodrug [see lines 1-4 in page 4]. In addition, the preferred properties of the prodrug are given by a half-life of hydrolysis in aqueous buffer at pH 7.4 and 37oC between 1 h and 3 months, which is similar rates of hydrolysis under physiological conditions in buffer and plasma [see lines 25-27 in page 6]. This is interpreted as the property of conjugate, and which is also reversibly conjugated to a polymeric moiety or fatty acid-based moiety. Therefore, it meets applicants limitation in the claim. 
Based on the above established teachings, a skilled person in the would be motivated to develop a PTH conjugate based on the guidance provided by Cleemann et al because of its advantages over the unconjugated drug. 
Alternatively, with regard to (ii) of above, Sprogoe et al teach PTH prodrug having the formula Z(-L2-L1-D)x, whene x = 1, then it becomes Z-L2-L1-D, where in D is PTH moiety [see claim 1], wherein the linkage is biodegradable or reversible linkage [see lines 1-5 in page 20], which is identical applicants elected formula 1a. Applicants elected species are also identical to the recited species for the variables Z, L2, L1 and D [see claims 1-13]. Sprogoe et al further teach that their PTH conjugates are useful to treat hypoparathyroidism via subcutaneous injection [see claim 18]. Therefore, a skilled person in the would be motivated to develop a conjugate for the PTH in the teachings of Winer et al, with the linkers of Sprogoe et al because of their advantages. 
With regard to (iii) of above, the prior art teach effective amount and therefore, it is obvious to modify the starting dosage amounts, absent evidence to the contrary. In addition, a skilled person in the art would determine the right amounts of drug, through a routine experimentation, which is the first step in testing the drug. The dosage amounts are also depend on patients age and weight etc. It is always recommended to start with lower dosage amounts and increase further with the patient condition or side effects. 
For claims 2-6: see above under “With regard to (iii) of above”.
For claims 7-9:
Winer et al teach a method of treating hypoparathyroidism by administering human PTH 1-34 [see abstract].
For claims 10-16, 18-20, 22-23, 25, 27 and 29:
These are mostly structural features and also properties of the conjugate, which are already addressed in the above under “With regard to (ii) of above”.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, PTH in treating hypoparathyroidism as evidenced from Winer et al, applicants linkers, viz., L1, L2 and Z etc., advantages of drug conjugates with applicants linkers, as evidenced from Cleemann et al and Sprogoe et al, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 1-16 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending patent application numbers (i) 16/337955, and (ii) 17/488,137. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The independent claim of instant application is drawn to a method of treating a patient suffering from a disease, which can be treated with PTH, comprising a step of administering an effective amount of a PTH conjugate, in which a PTH moiety is reversibly conjugated to a polymeric moiety or fatty acid-based moiety, or a pharmaceutically acceptable salt thereof or a pharmaceutical composition comprising said PTH conjugate or pharmaceutically acceptable salt thereof to the patientby Z-L2-L1-D, wherein the variables are selected from the elected species. The dependent claims further limit the subject matter to various concentration ranges of the components etc. 
(i) Claims 5-9, 17-18 and 21-25 of 16/337,955 are drawn to A pharmaceutical composition comprising a parathyroid hormone (PTH) compound, wherein the pharmaceutical composition is suitable for subcutaneous administration, and wherein after subcutaneous administration to a mammal the PTH compound has a pharmacokinetic profile exhibiting a peak to trough ratio of free PTH of less than 4 in plasma within one daily injection interval at steady state; wherein the PTH compound is a water-soluble controlled-release PTH compound of formula (Ia) or a pharmaceutically acceptable salt thereof, wherein the formula (Ia) is represented by Z-(L2-L1_D)x. See the definitions in the claims.  
In the above formula, x is 1. D is SEQ ID NO:51, -L2-L1 is 
    PNG
    media_image7.png
    72
    269
    media_image7.png
    Greyscale
, Z is a branched PEG polymer
The above formula with the recited species reads applicants elected species. The specification teach that the utility of claimed composition with the recited PTH conjugate in treating hypoparathyroidism [see pages 4 and 96-97]. 
(ii) claims 19-24 of 17/488,137 are drawn to PTH conjugate with the recited components in it.  In the conjugate, the recited species identical to applicants elected species for the instant claims. 
The above conjugate with the recited species reads applicants elected species. The specification teach that the utility of claimed composition with the recited PTH conjugate in treating hypoparathyroidism [see pages 3-4 and 98-99 ]. 
Based on the above facts, the product, which is PTH conjugate, is common in both instant claims and the claims of above cited US copending applications. 
The difference is that the claims of copending applications do not recited the method limitations in the claims. However, the specification of copending application(s) disclosed benefits of product in treating hypoparathyroidism by administering the PTH conjugate. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
II. Claims 1-16 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending patent application numbers (i) 16/337713, (ii) 16/337803, and (iii)  17/488,137. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The independent claim of instant application is drawn to a method of treating a patient suffering from a disease, which can be treated with PTH, comprising a step of administering an effective amount of a PTH conjugate, in which a PTH moiety is reversibly conjugated to a polymeric moiety or fatty acid-based moiety, or a pharmaceutically acceptable salt thereof or a pharmaceutical composition comprising said PTH conjugate or pharmaceutically acceptable salt thereof to the patient
	(i) Claims 17, 28, 31-32 and 43 of 16/337,713 (herein after ‘713) are drawn to a method of treating or controlling hypoparathyroidism in a mammalian patient, comprising the step of administering a pharmaceutical composition comprising at least one controlled-release parathyroid hormone (PTH) compound by subcutaneous injection no more frequently than once every 24 hours with a dosage of the controlled-release PTH compound that corresponds to 20-40% of the molar equivalent dose of PTH 1-84 administered subcutaneously every 24 hours, which is required to maintain a serum albumin-adjusted calcium level in serum of above 8.5 mg/dL over a 24 hour period in humans and wherein the controlled release PTH compound is of the recited formula in claim 43.
	In both cases, i.e., claims of instant application and claims of ‘713, the product is common and identical, and also both claim sets are drawn to method of treating hypoparathyroidism.
	The difference is that the claims of ‘713 explicitly does not recited starting dose ranges, which are required in the instant application claims. However, claims of  ‘713 suggests dosage of controlled release PTH compound, and so a skilled person in the art would determine starting dosage amounts through a routine experimentation and therefore, it is an obvious variant. 
(ii) Claims 1, 6-8, 17-20 of 16/337,803 (herein after ‘803) are drawn to a method of treating a patient having hypoparathyroidism, with parathyroid hormone (PTH), wherein the method comprises the step of administering a pharmaceutical composition comprising a controlled-release PTH compound to the patient in accordance with a dosage regimen in which dose is reduced in response to hypercalcemia by no more than 25% of a dose on first administering the controlled-release PTH compound to the patient; wherein the controlled-release PTH compound is of formula (Ia) with the recited species for the variables in the conjugate. 
In both cases, i.e., claims of instant application and claims of ‘803, the product is common and also identical, and also both claim sets are drawn to method of treating hypoparathyroidism.
	The difference is that the claims of ‘803 explicitly does not recited starting dose ranges, which are required in the instant application claims. However, claims of  ‘803 provided guidance on the dosage of controlled release PTH compound, and so a skilled person in the art would determine starting dosage amounts through a routine experimentation and therefore, it is an obvious variant. 
(iii) Claim 25 of 17/488,137 (herein after ‘137) are drawn to a method of treating a patient having hypoparathyroidism comprising administering an effective amount of the PTH conjugate or pharmaceutically acceptable salt thereof of claim 1 or a pharmaceutical composition comprising such PTH conjugate or pharmaceutically acceptable salt thereof to the patient, wherein the defined conjugate in claim 1 is identical applicants elected species. 
In both cases, i.e., claims of instant application and claims of ‘137, the product is common and also identical, and also both claim sets are drawn to method of treating hypoparathyroidism.
	The difference is that the claims of ‘137 explicitly does not recited starting dose ranges, which are required in the instant application claims. However, claims of  ‘803 teaches administering an effective amount, which is expected to include starting dosage amount for the PTH conjugate, and so, there is an overalp in the amounts, and so, accordingly the claims are obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658